In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Joseph, J.), dated April 26, 2011, which denied his objections to so much of an order of the same court (Shamahs, S.M.), dated March 7, 2011, as, after a hearing, denied that branch of his petition which was to reduce the amount of arrears which accrued prior to the filing of the petition.
Ordered that the order dated April 26, 2011, is affirmed, without costs or disbursements.
The Family Court properly determined that because the issues raised by the father in his objections were previously raised and decided against him on prior appeals in this matter (see Matter of Martinez v Torres, 59 AD3d 449 [2009]; Matter of Martinez v Torres, 26 AD3d 496 [2006]), reconsideration of those issues was barred by the doctrine of law of the case (see Matter of Suzuki-Peters v Peters, 37 AD3d 726 [2007]). Thus, the Family Court properly denied the father’s objections. Dillon, J.P., Florio, Lott and Sgroi, JJ., concur.